Exhibit 10.2

 

 

CONSULTANT AGREEMENT

 

 

THIS CONSULTANT AGREEMENT (this "Agreement") is made between Spartan Motors,
Inc. (the "Corporation") located at 1541 Reynolds Road, Charlotte, MI 48813 and
Wyn Legal & Compliance Group, PLLC ("Consultant") located at 3100 Noble Rd.,
Williamston, MI, 48895. Individually, the Corporation and Consultant shall be
referred to as "Party" and collectively the Corporation and Consultant shall be
referred to as the “Parties."

 

FACTUAL RECITALS:

 

WHEREAS, the Corporation desires to retain the Consultant's professional
consulting set-vices and avail itself of the Consultant's experience and
knowledge;

 

WHEREAS, the Consultant desires to furnish professional consulting services to
the Corporation upon the terms, provisions and conditions herein set forth;

 

WHEREAS, the Consultant is experienced in legal matters and is licensed in
Michigan,

 

NOW, THEREFORE, the Parties agree as follows:

 

1)     Services to be Rendered and Scope. Subject to the terms and conditions of
this Agreement, the Corporation shall retain the services of the Consultant to
perform legal services as assigned by Thomas Kivell.

 

2)     Term of Agreement. This Agreement shall commence upon the signing of this
Agreement by both Parties and shall remain in force until terminated. Either
Party may terminate the Agreement by giving thirty (30) calendar days written
notice to the other Party. The Corporation may immediately terminate this
Agreement for cause in the event of any material default in performance by the
Consultant or if the Consultant fails to materially comply with the terms and
conditions of this Agreement. Before terminating this Agreement for default, the
Corporation will provide the Consultant with a written cure notice stating that
the Consultant has ten (10) calendar days to cure the deficiency in performance.
If Consultant fails to correct the deficiency to the Corporation's reasonable
satisfaction within ten (10) calendar days after receiving the cure
notification, the Corporation may exercise the right to terminate this Agreement
for default.

 

3)    Compensation & Expenses. The Corporation shall compensate the Consultant
for the services rendered at a rate of $1,000 per day. Consultant will perform
legal services for the Corporation no less than three (3) days per week,
excluding holidays (two (2) days on-site and one (1) day off-site). Consultant
further agrees to use reasonable efforts to be available to perform legal
services more than three (3) days per week as requested by the Corporation at
the same rate of $1,000 per day. In the event Consultant performs services for
the Corporation more than three (3) days per week, the parties will agree to the
number of days to be worked on-site and off-site.

 

The Consultant will submit to the Corporation on a bi-weekly basis an invoice
detailing the services rendered during such period, the total number of days
worked during such period, and the total amount due. In the event the
Corporation requires out-of-town travel by the Consultant, the Consultant shall
follow Spartan's Travel and Expense guidelines, a copy of which is attached
hereto as Exhibit A. Invoices will be paid net 15 days.

 

 

Form Contract for Individual Consultants -  Non-Government Related

 

1

--------------------------------------------------------------------------------

 

 

4)      Death or Disability of Consultant. The Corporation's obligation to
compensate the Consultant as provided herein is dependent upon the Consultant's
rendering the services contemplated hereunder and therefore, shall terminate on
the Consultant's death, or any disability that prevents the Consultant from
performing the services specified in this Agreement.

 

5)     Conflicts of Interest. Consultant warrants and represents he has no real
or apparent personal conflicts of interest (collectively "Conflicts").
Consultant further acknowledges his affirmative obligation to monitor for any
real or apparent Conflicts during all services performed pursuant to this
Agreement and to immediately notify the Co1poration if a real or apparent
Conflict arises. Consultant has the burden of ensuring that none of the work
performed under this Agreement presents a Conflict for the Corporation.

 

6)     Non-Competition/Non-Solicitation. Consultant hereby agrees that he shall
not, directly or indirectly, do any of the following: (i) employ or solicit the
employment or engagement by others of any associate or contractor of the
Co1poration or encourage any such person to terminate such relationship with the
Corporation; (ii) encourage any customer, client, supplier or other business
relationship of the Corporation to terminate or alter such relationship, whether
contractual or otherwise, to the disadvantage of the Corporation; (iii)
encourage any prospective customer or supplier not to enter into a business
relationship with the Corporation; or (iv) impair or attempt to impair any
relationship, contractual or otherwise, written or oral, between the Corporation
and any customer, supplier or other business relationship of the Corporation.

 

7)     Independent Contractor Status. In furnishing his services hereunder, the
Consultant shall act as an independent contractor in relation to the
Corporation. Accordingly, the Consultant shall have no authority to act for or
on behalf of the Corporation or to bind the Corporation without its express
written consent and shall not be considered as having employee status for any
employee benefit plan applicable to the Corporation's employee's generally. The
Consultant understands that he is not an employee of the Corporation, that the
Corporation is not required to provide him with workers' compensation, and that
he is responsible for his own federal and state income, social security,
unemployment, and disability taxes.

 

8)     Confidentiality. Confidential and proprieta1y information ("Confidential
Information") means information, oral or written, not generally available to the
public that has value to the Corporation, including, but not limited to,
information relating to the Corporation's services, products, designs, or
research; information relating to the Corporation's business operations such as
its marketing plans, customer lists and pricing methods; the Corporation's
personnel and organization data; and Corporation's private and sensitive
personnel information about Corporation's associates, which is disclosed to
Consultant in connection with the services provided under this Agreement.
Consultant will not, at any time, whether during the term of this Agreement or
thereafter, use Confidential Information (other than on behalf of the
Co1poration about the performance of services under this Agreement) or disclose
Confidential Information to any person or entity outside of the Corporation for
any reason or purpose whatsoever. All Confidential Information disclosed in the
performance of this Agreement shall remain the property of the Corporation.

 

a)     Consultant acknowledges that under this Agreement, Consultant will have
access to Corporation's private and sensitive personnel information about
Corporation's associates. Consultant shall not, at any time, whether during the
term of this Agreement or thereafter, use such private and sensitive personnel
information (other than on behalf of the Corporation in connection with the
performance of services under this Agreement) or disclose such information to
any person or entity outside of the Corporation for any reason or impose
whatsoever.

 

 

Form Contract for Individual Consultants -  Non-Government Related

 

2

--------------------------------------------------------------------------------

 

 

b)     Confidential Information does not include information that (i) is or
becomes part of the public domain, (ii) was known to the Consultant prior to the
disclosure, or (iii) is or can be independently acquired or developed by the
Consultant without violating any of his obligations under this Agreement.

 

c)     In the event that Consultant receives a request to disclose all or any
part of any Confidential Information under the terms of a valid and effective
subpoena or order issued by a court of competent jurisdiction, judicial or
administrative agency or by a legislative body or committee, such disclosure by
the Consultant shall not constitute a violation of this Agreement provided that
Consultant (a) promptly notifies the Corporation of the existence, terms and
circumstances surrounding such request, (b) consults with the Corporation on the
advisability of taking available legal steps to resist or narrow such request,
and (c) if disclosure of such Confidential Information is required or deemed
advisable, exercises best efforts to obtain an order or other reliable
assurance, at the Corporation's expense, that confidential treatment will be
accorded to such portion of the Confidential Information to be disclosed which
the Corporation designates.

 

d)     After the expiration or termination of this Agreement, all records,
notes, documents and other tangible information supplied by the Corporation to
Consultant about the consulting relationship and all copies, reprints,
reproductions or translations thereof made and retained by Consultant, will upon
thirty (30) days written notice, be returned to the Corporation or destroyed, at
the Corporation's sole option.

 

9)      Ownership. Any and all work product produced and provided by Consultant
in the course of Consultant's performance of services under this Agreement,
including, without limitation, all creations, designs, copyrightable materials,
works of authorship created by Consultant and all underlying intellectual
property rights (the "Work Product") shall be the sole and exclusive property of
Corporation and Consultant shall have no rights to retain or use any of the Work
Product, except as otherwise agreed in writing by Corporation and Consultant.

 

10)     Severability. Any provision of this Agreement that is prohibited or
unenforceable, to any extent, shall be void to the extent of that prohibition or
unenforceability only. The remainder of this Agreement, including the remainder
of any provision found only partially invalid or unenforceable, shall continue
to be in full force and effect and shall not be affected by such invalidity or
unenforceability.

 

11)    Notices. All notices or other communication required or permitted under
this agreement shall be served in writing by hand to the other Party or by
registered mail, return receipt requested. Notice by mail shall be addressed to
each Party at the address set forth above.

 

12)    Entire Agreement. The Agreement constitutes the entire agreement between
the Parties and supersedes all prior agreements or understandings between the
Consultant and the Corporation.

 

13)    Amendment. No amendment, modification or termination of, or addition to
this Agreement shall be valid unless and until executed in writing by the
Parties to this Agreement.

 

14)    No Assignment. This Agreement may not be assigned by either Party.

 

 

Form Contract for Individual Consultants -  Non-Government Related

 

3

--------------------------------------------------------------------------------

 

 

15)    Applicable Law. This Agreement shall be governed by, and consb.ucted and
enforced in accordance with, the laws of the State of Michigan.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement with an effective
date of July 1, 2018.

 

Spartan Motors, Inc.  Dated: July 1, 2018     /S/ Thomas C. Schultz        

By: Thomas C. Schultz

Its: Chief Administrative Officer

                  Wyn Legal & Compliance Group, PLLC Dated: July 1, 2018     /S/
Thomas T. Kivell       

By: Thomas T. Kivell

Its: President

 

 

 

Form Contract for Individual Consultants -  Non-Government Related

 

4